Certiorari, 374 U. S. 805, to the United States Court of Appeals for the Tenth Circuit. The motion of the United States to remand is granted. The judgment of the Court of Appeals is vacated and the case is remanded to that Court with directions to determine whether, in the light of the relevant circumstances, the trial court’s ruling that only one of the two defense counsel would be allowed to question each prosecution witness on cross-examination constitutes error of such magnitude as to require a reversal under the plain error rule.